COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


COMMUNITY MEMORIAL HEALTH CENTER AND
 RECIPROCAL OF AMERICA
                                             MEMORANDUM OPINION*
v.   Record No. 0325-01-2                         PER CURIAM
                                                 JULY 3, 2001
KAREN MARIE WILSON


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Karen A. Gould; Angela C. Fleming; Crews &
             Hancock, P.L.C., on briefs), for appellants.

             (Ruth E. Nathanson; Maloney, Parks, Clarke &
             Nathanson, P.C., on brief), for appellee.


     Community Memorial Health Center and its insurer

(hereinafter referred to as "employer") contend that the

Workers' Compensation Commission erred in finding that (1) Karen

Marie Wilson (claimant) proved that her psychological treatment

with Helaine B. Meadows, Licensed Clinical Social Worker, was

causally related to claimant's compensable January 16, 1996

injury by accident; (2) claimant did not unjustifiably refuse to

attend or continue an independent psychological examination with

Dr. James B. Wade on August 10, 1999; and (3) claimant did not

unjustifiably refuse employer's offers of selective employment.

Upon reviewing the record and the briefs of the parties, we


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
conclude that this appeal is without merit.    Accordingly, we

summarily affirm the commission's decision.     See Rule 5A:27.

             I.    Causation:   Psychological Treatment

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."    Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).    "Questions raised by

conflicting medical opinions must be decided by the commission."

Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d
231, 236 (1989).

     In ruling that claimant proved by a preponderance of the

evidence that the psychological treatment rendered by Meadows

was causally related to claimant's 1996 compensable injury by

accident, the commission found as follows:

               We accept the opinions of Dr. [Ronald
          O.] Forbes[, treating psychiatrist,] and
          Meadows, which explained that the 1996
          accident exacerbated or aggravated the
          claimant's preexisting psychological
          problems. It is well settled that the
          employer takes the employee as it finds her,
          with all of her preexisting disabilities and
          infirmities, and it is responsible for the
          effects of an accident that aggravates or
          exacerbates a preexisting condition, even if
          it is a preexisting psychological condition
          otherwise considered an ordinary disease of
          life. Therefore, the employer is

                                 - 2 -
            responsible for the claimant's psychological
            care to the extent it involved treatment for
            the effects of the work accident.

                 While we recognize that the claimant
            was already under medication by her family
            physician for treatment of depression and
            "panic attacks," the undisputed evidence is
            that the claimant had never before missed
            time for work, nor undergone treatment as
            extensive, before her compensable accident
            in 1996. The claimant's treating
            psychiatrist and her counselor of over two
            years, both agree that the claimant's
            preexisting condition was exacerbated by the
            injury and resulting medical procedures, to
            the point of dysfunction. The claimant's
            primary treating physician, Dr. [Charles H.]
            Bonner, deferred to Dr. Forbes' medical
            expertise in determining the cause of the
            condition and the claimant's need for
            treatment.

(Citation omitted.)

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 215 (1991).   In its role as fact finder, the

commission was entitled to weigh the medical evidence, to accept

the opinions of the treating psychiatrist, Dr. Forbes, and the

treating counselor, Meadows, and to reject any contrary medical

opinions.   The opinions of Dr. Forbes and Meadows constitute

credible evidence to support the commission's decision.     "The

fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's decision."    Wagner Enters., Inc. v. Brooks, 12 Va.

                                - 3 -
App. 890, 894, 407 S.E.2d 32, 35 (1991).    Moreover, "[i]n

determining whether credible evidence exists, the appellate

court does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of

the witnesses."    Id.

             II.   Independent Psychological Examination

            If an employee, without justification,
            refuses to submit to or in some way
            obstructs a medical examination to which an
            employer is entitled, compensation benefits
            will be suspended during the continuation of
            the refusal.

                 Justification is a factual
            determination made upon an objective view of
            all circumstances as they reasonably
            appeared to the claimant. The commission's
            factual findings on this issue are
            conclusive and binding on this Court if
            supported by credible evidence.

R.G. Moore, 10 Va. App. at 213, 390 S.E.2d at 789 (citation

omitted).

     The facts support the commission's finding that the

claimant was justified in refusing to continue with Dr. Wade's

August 10, 1999 examination because "she felt that she was in an

adversarial situation when being questioned by the two [male]

examiners[, Dr. Wade and his assistant,] in [the] areas [of her

failed marriages and family life], and became extremely

emotional and distressed."    In light of claimant's unstable

psychological condition at the time of the examination and her

perception of the situation, the commission could reasonably

                                - 4 -
infer that claimant was justified in refusing to continue the

examination on August 10, 1999.    Credible evidence, including

the testimony of claimant and Franklin Wells, supports the

commission's finding.

     Because credible evidence supports the commission's finding

that claimant was justified in refusing to continue Dr. Wade's

August 10, 1999 examination, we need not address the issue of

whether claimant cured such refusal.

               III.     Refusal Selective Employment

     At the time employer offered selective employment to

claimant, Dr. Forbes and Meadows had already opined that

claimant remained totally disabled from work due to her

psychological condition, which was causally related to her

compensable 1996 injury by accident.

     We have found that credible evidence supports the

commission's finding that claimant's psychological condition was

causally related to her compensable accident, and that the

commission, as fact finder, was entitled to accept the opinions

of Dr. Forbes and Meadows.    Accordingly, credible evidence

supports the commission's finding that because claimant remained

totally disabled due to conditions causally related to the

compensable 1996 accident, she did not unjustifiably refuse

selective employment.




                                - 5 -
For these reasons, we affirm the commission's decision.

                                                   Affirmed.




                         - 6 -